Citation Nr: 9915248	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-16 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bronchospasm with 
bronchitis to include asthma.

2. Entitlement to service connection for sinusitis to include 
allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from April 1983 
to April 1986.  The veteran was honorably discharged. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefits sought.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. Sufficient relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.  

2. Bronchospasm with bronchitis to include asthma was 
demonstrated during the veteran's active duty service.

3. Sinusitis to include allergies was demonstrated during the 
veteran's active duty service.



CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the veteran, 
bronchospasm with bronchitis to include asthma was 
incurred during active military service.  38 U.S.C.A. §§ 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1998).  

2. Resolving all reasonable doubt in favor of the veteran, 
sinusitis to include allergies was incurred during active 
military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

Service medical records for the period of February 1983 to 
July 1983 reflect that on enlistment, the veteran's sinuses, 
nose, lungs, and chest were evaluated as normal.  An April 
1983 entry reflects that the veteran complained of a chest 
cold and cough without sputum for three weeks.  The 
assessment was upper respiratory infection.  A subsequent 
treatment record reflects that the veteran could not breathe 
and had no history of asthma or allergies, but has used 
Primatene in the past to relieve the symptoms.  The record 
reflects that the veteran was a non-smoker.  On examination, 
there was diffuse bilateral wheezing.  The assessment was 
bronchospasm.  The veteran was medicated with a 
bronchodilator.  Thereafter, the veteran was admitted for 
bronchospasm with bronchitis.  An inpatient record cover 
sheet dated in May 1983 reflects acute bronchitis and upper 
respiratory infection.  A June 1983 record reflects that the 
veteran complained of headache that was greatest in the 
morning and upon awakening, paroxysmal nocturnal dyspnea, 
rhinorrhea, sinus congestion, sore throat, and a non-
productive cough.  The examination revealed an erythematous 
throat without exudate.  The assessment was upper respiratory 
infection.  A July 1983 dental jacket reflects a history of 
asthma/hayfever.  

Medical records from St. Joseph Hospital (Department of 
Defense Clinic Referrals) for the period of May 1984 to 
January 1986 reflect multiple admissions for complaints that 
include of shortness of breath, wheezing, moderate cough, 
runny nose, sneezing, and chest wall pain.  The May 1984 
entry reflects a past medical history of asthma.  An October 
1984 emergency room entry reflects a diagnosis of dizziness, 
wheezing, and difficulty breathing.  The veteran was treated 
for acute pharyngitis and acute sinusitis in September 1985.  
At that time, he denied a past history of asthma or 
tuberculosis, or any known allergies.  The veteran complained 
of sneezing and nasal congestion.  On examination, the 
veteran had a red pharynx, tender swollen lymph nodes, and 
nasal turbinates that were swollen, red, and purulent.  The 
diagnoses included acute pharyngitis and acute sinusitis.  
The veteran was medicated with antibiotics and an 
antihistamine.  A January 1986 emergency room record reflects 
that the veteran complained of a sore throat, non-productive 
cough, nasal congestion, sinus pain, and earache for two 
weeks.  The diagnosis was viral syndrome with upper 
respiratory infection with sinus congestion.  The veteran was 
treated with Dimetapp and Robitussin.  An entry without a 
clear treatment date reflects complaints of shortness of 
breath, dizziness, non [productive] moderate cough, and runny 
nose, onset 3 days earlier.  On examination, his nose, 
throat, and chest were clear.  The diagnosis was upper 
respiratory infection.  The veteran was medicated with 
Naldecon.  

A March 1986 service department record entitled Medical 
Examination for Separation Statement of Option reflects that 
the veteran opted not to have a separation examination.  

A private medical record entry from Dr. Oakman dated in 
September 1991 reflects "patient with known asthma," 
dizziness, wheezes, stuffy nose and sneezing.  The assessment 
was dizziness-probably sinusitis - cannot rule out viral 
illness and asthma - not active at this time.  The veteran 
was medicated with antibiotics.  A November 1991 entry 
reflects fever, mild headache, cough, sore throat, stuffy, a 
moderately red pharynx, and a clear chest.  The assessment 
was flu syndrome.  In pertinent part, the veteran was 
medicated with antibiotics and Nyquil. 

Private medical records for the period of October 1993 to 
March 1994 reflect complaints of sinus and allergy problems, 
dizziness, and band-like pressure around his head, treatment 
for sinus drainage and productive cough with green mucus.  
The physician's assessments were illegible.  A February 1994 
chest x-ray from the Family General Practice Associates 
reflects that no definite pneumonia was identified and that 
there was no pleural effusion.  A subsequent chest x-ray 
dated in March 1994 reflects that the lungs were clear of 
infiltration and that there was no pleural effusion.  A March 
1994 CAT scan of the chest was negative.  

Other records from Dr. Oakman dated for the period of October 
1994 to July 1996 reflect that in October 1994 the veteran 
complained of sinus and allergy congestion, duration of 2-3 
weeks, itching, cough and phlegm.  On examination, the 
veteran was stuffy and his chest had occasional bilateral 
rhonchi.  The assessment was allergic rhinitis and secondary 
infection.  The veteran was medicated with antibiotics and 
Claritin.  Thereafter, in October 1995 and July 1996, the 
veteran was evaluated for sinus infection, duration 1 month, 
asthma affected and chest congested.  On examination, the 
veteran was very stuffy and there were scattered wheezes.  
The assessment was sinusitis/asthma - bronchitis.  The 
veteran was medicated with antibiotics, a Proventil inhaler, 
and Claritin.  

Medical records from the West Houston Medical Center dated in 
July 1996 reflect that the veteran reported a history of 
asthma on admission for chest pain.

Dr. Oakman's medical records for the period of October 1996 
to October 1998 reflect treatment for asthma, allergies, and 
sinuses on at least five occasions.  A September 1997 medical 
statement reflects that the veteran has asthma manifested by 
wheezing and frequent bouts with bronchitis.

Testimony from the April 1999 travel Board hearing reflects 
that the first time the veteran was evaluated, treated, and 
diagnosed for bronchospasm, bronchitis, asthma, sinusitis, or 
allergies was while on active duty.  Transcript, hereinafter 
T., at 2, 7.  He described the respiratory symptoms in-
service to include difficulty breathing, shortness of breath, 
wheezing, and chest tightness, which have continued.  T. at 
7, 9.  He was prescribed medications for the conditions and 
hospitalized on one occasion for 10 days, while in-service.  
T. at 3-4.  The veteran testified that the Houston climate 
affected his breathing, that his hometown of Kilgorn, Texas 
had a very mild climate, and that the exposure to the cold 
environment at Fort Dix affected his ability to breathe.  T. 
at 3, 7-8.  He used Primatene Mist while in-service to reduce 
his sick call visits.  T. at 9.  The veteran testified that 
he was diagnosed with asthma in 1989.  T. at 4.  He explained 
that the reason for the 5-year gap in treatment for his 
asthma and sinusitis was because his wife was receiving 
treatment for cancer, her care was a dominant focus, and 
there was a financial strain.  T. at 4, 9-10.  During that 
time, he self medicated with over-the-counter drugs such as 
Primatene, and that his conditions did not worsen until a few 
years later and he had no choice but to see a professional.  
T. at 4.  The veteran's asthma and sinuses are currently 
medicated with a Proventil inhaler, a Flovent inhaler, a 
Serevent inhaler, and a Flonase inhaler.  T. at 6.  He 
described the symptoms related to his sinuses to include a 
very stuffed up nose, constant sneezing, and runny eyes.  T. 
at 9.  


Law and Regulations

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(a).  A claim that is 
well-grounded is plausible, meritorious on its own, or 
capable of substantiation.  Murphy v. Derwinski; 1 Vet. App. 
78, 81 (1990); Moreau v. Brown, 9 Vet. App. 389, 393 (1996).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(a).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well-grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Bronchospasm with bronchitis

From the foregoing competent evidence, it is apparent that 
the veteran suffered difficulty breathing and wheezing from 
at least since April 1983, that he was diagnosed with 
bronchospasm during service, and that this same disability 
continues to the current time as asthma.  Notwithstanding the 
lack of treatment records for the period of time immediately 
following service, the veteran has presented a consistent 
history, without any intercurrent pathology subsequent to the 
prior diagnoses of bronchospasm with bronchitis to include 
asthma.  Accordingly, in light of the chronicity of in-
service pathology, the continuity of symptoms post-service, 
the in-service and post-service diagnosis of 
bronchospasm/asthma, and resolving all reasonable doubt in 
favor of the veteran, the Board concludes that service 
connection for bronchospasm with bronchitis to include asthma 
is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sinusitis to include allergies

As noted above, service connection may be granted if the 
evidence demonstrates that the current disability resulted 
from an injury or disease incurred in or aggravated 
coincident with service in the Armed Forces.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(a).  
As shown by the evidence of record, the veteran has medical 
evidence of a current disability; medical and lay evidence of 
in-service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury as supported by the 
continuity of symptomatology.  Caluza v. Brown, 7 Vet. App. 
489, 504, 506 (1995); see also Epps v. Gober 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  

Notwithstanding the lack of treatment records immediately 
following service, the Board finds, for purposes of this 
decision, that symptoms of sinus congestion, nasal 
congestion, sneezing, nasal irritation, and rhinitis in-
service, continuing treatment for sinus problems by Dr. 
Oakman as well as by the Family General Practice Associates, 
and a diagnosis of "sinusitis" and sinus and allergy 
problems by Dr. Oakman and the Family General Practice 
Associates in 1991 and 1993, respectively, raise a reasonable 
doubt as to the incurrence of the veteran's sinus/allergy 
disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(b).  In 
resolving that doubt in the veteran's favor, the Board 
concludes that sinusitis/allergy is of service onset, thereby 
warranting a grant of service connection for that disability.



ORDER

Service connection for bronchospasm with bronchitis is 
granted.

Service connection for sinusitis to include allergies is 
granted.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

